           Case: 4:18-cv-00017-JMV Doc #: 78 Filed: 07/13/20 1 of 10 PageID #: 427




                         IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                 GREENVILLE DIVISION

JAMES ARTHUR SHARKEY                                                                                PLAINTIFF

VS.                                                          CIVIL ACTION NO.: 4:18-CV-00017-JMV

HUMPHREYS COUNTY, MISSISSIPPI et al.                                                           DEFENDANTS


                              ORDER AND MEMORANDUM OPINION


           This matter is before the court on the motion of defendants Humphreys County, Sherriff

J.D. Roseman and Deputy Sean Williams, in their official capacities, and Sherriff Roseman, in his

individual capacity (“defendants”). Defendants seek summary judgment on all remaining claims

of the pro se plaintiff, James Arthur Sharkey. For the reasons discussed below the motion is

granted.

      I.      Procedural History

           On February 9, 2018 plaintiff, James Sharkey, then with the assistance of counsel,1 filed a

complaint in this court against Humphreys County, Mississippi, J.D. Roseman, in his individual

capacity and official capacity as the sheriff of Humphreys County, and Sean Williams, in his

individual capacity and official capacity as a deputy sheriff of Humphreys County. Doc. #1.

Though less than a model of drafting,2 the complaint purports to assert state law claims for



1
  Plaintiff was originally represented by counsel, Boyd Atkinson, who withdrew from representation on April 30,
2018. Plaintiff has appeared pro se since that date.
2
  For example, the undersigned, as did the district judge originally assigned this case, presumes counsel made a
misstatement in referencing the Fifth Amendment rather than the Fourth amendment as concerns plaintiff’s alleged
arrest-related constitutional violations. And, while naming the county and the sheriff as defendants, the complaint
drafted by counsel is void of any reference to a policy or custom of the county underlying the alleged constitutional
violations complained of, or of any conduct of the sheriff other than a vague negligent failure, under state law, to
properly supervise the deputy.

                                                         1
          Case: 4:18-cv-00017-JMV Doc #: 78 Filed: 07/13/20 2 of 10 PageID #: 428




negligence and intentional infliction of emotional distress and federal claims, pursuant to 42

U.S.C.A. § 1983, based on allegations of an alleged unlawful arrest and the alleged use of

excessive force in violation of plaintiff’s constitutional rights.

          On January 8, 2020, defendant, Deputy Sean Williams, in his individual capacity, sought

summary judgment on the grounds of qualified immunity. Following briefing, the district judge

assigned the case3 ultimately granted his defense motion. In relevant part her opinion reads:

    II.      Factual Background

                  At approximately 1:28 a.m. on February 14, 2015, Sean Williams, a deputy
          with the Sheriff’s Department of Humphreys County, Mississippi, was dispatched
          to a residence in Belzoni, Mississippi. Doc. #27-5 at ¶¶ 1–2. The dispatcher
          informed Williams that a 911 call had been made stating that James Sharkey “was
          acting out of control and the family could not calm him down.” Id. at ¶ 2. Williams
          traveled to the residence, which belonged to Sharkey’s mother, Hattie Smith. Id. at
          ¶ 3.
                  When Williams arrived, he observed Sharkey outside the residence acting
          “erratic” and “angry,” and threatening his family. Id. Smith stated that she did not
          want Sharkey staying at her home “while this behavior continued.” Id. Sharkey
          repeatedly said that his mother refused to give him money for drugs. Id. About this
          time, Dexter McPherson, a police officer in Belzoni, arrived at the scene. See Doc.
          #27-6 at ¶¶ 1–3.
                  Williams informed Sharkey “that he would have to calm down.” Doc. #27-
          5 at ¶ 4. When Sharkey did not calm down, Williams and McPherson “attempted
          to stabilize the situation” by taking Sharkey to a bedroom in the home. Id. at ¶¶ 4–
          5. In the bedroom, Williams informed Sharkey that if he did not calm down, he
          would be taken to jail. Id. at ¶ 5. When Sharkey continued to yell, Williams ordered
          Sharkey to put his hands behind his back. Id. Sharkey then punched Williams in the
          face. Id. at ¶ 5. Williams struck Sharkey back. Doc. #27-6 at ¶ 6. Williams and
          McPherson then attempted to restrain Sharkey, who “was combative and
          struggling.” Id. Ultimately, Sharkey was arrested and taken to the Humphreys
          County jail. Id. Both Williams and McPherson believed that Sharkey was under the
          influence of drugs. Doc. #27-5 at ¶ 3; Doc. #27-6 at ¶ 3.
                  ….
                                               1. False Arrest
                  … “[a] constitutional claim for false arrest… requires a showing of no
          probable cause.’ Arizmendi v. Gabbert, 919 F.3d 891, 897 (5th Cir. 2019). Probable
3
  This case was originally assigned to the Honorable District Judge Debra Brown. On January 29, 2020, with the
approval of the district judge and the consent of the parties, the case was reassigned pursuant to 28 U.S.C.A. § 636(c)
to the undersigned magistrate.


                                                          2
Case: 4:18-cv-00017-JMV Doc #: 78 Filed: 07/13/20 3 of 10 PageID #: 429




cause exists when “facts and circumstances within the officer’s knowledge … are
sufficient to warrant a prudent person, or one of reasonable caution, [to believe]
that the suspect has committed, is committing, or is about to commit an offense.”
Id.
        .…
        The undisputed evidence here shows that at the time of the Sharkey’s arrest,
Williams (1) had been informed of a 911 call from Sharkey’s family that Sharkey
was “acting out of control” and could not be calmed down; (2) observed Sharkey
act in an “angry” and “erratic” fashion on the front lawn of his mother’s residence;
(3) heard Sharkey threaten his family members; and (4) observed Sharkey
repeatedly state that his mother refused to buy him drugs. Under these
circumstances, there is no question that Williams had probable cause to believe
Sharkey had disturbed the peace of others (his family) through his boisterous
conduct. Because there was probable cause to arrest Sharkey, Sharkey’s false arrest
claim must fail.
                                2. Excessive Force
        … This right is violated when a plaintiff suffers an “(1) injury, (2) which
resulted directly and only from a use of force that was clearly excessive, and (3) the
excessiveness of which was clearly unreasonable.” Id. at 340. Williams argues that
the force he used was reasonable under the circumstances and, therefore, was not
excessive. Doc. #28 at 9-16.
        The reasonableness of a use of force depends on “the facts and
circumstances of each particular case, including (1) the severity of the crime at
issue, (2) whether the suspect poses an immediate threat to the safety of the officers
or others, and (3) whether he is actively resisting arrest or attempting to evade arrest
by flight.” Trammell, 868 F.3d at 340 (quotation marks omitted).
        Under the first factor, the crimes at issue are those crimes “that there was
probable cause to believe” had been committed. Darden v. City of Fort Worth, 880
F.3d 722, 729 (5th Cir. 2018). As explained above, at the time Williams struck
Sharkey, Williams had probable cause to believe Sharkey had committed the crime
of disturbing the peace. Additionally, based on Sharkey punching Williams,
Williams had probable cause to believe Sharkey had committed simple assault on
a police officer, a felony. Assault is a serious crime that weighs against a finding of
excessive force. See generally Parker v. Gerrish, 547 F.3d 1, 9 (1st Cir. 2008)
(“Though driving while intoxicated is a serious offense, it does not present a risk
of danger to the arresting officer that is presented when an officer confronts a
suspect engaged in an offense like robbery or assault.”). Similarly, based on
Sharkey’s assault on Williams, there can be no serious dispute that Sharkey posed
an immediate threat to officer safety. Finally, the undisputed evidence shows that
Sharkey was actively resisting arrest.
        In light of the above factors, the Court concludes there is no genuine issue
of material fact that the force used by Williams—a single punch followed by
attempts to restrain Sharkey—was reasonable. See generally Brax v. City of Grand
Rapids, 742 F. App’x 952, 957 (6th Cir. 2018)…. Even if such force could be
deemed excessive, Sharkey has identified no clearly established law which would
have placed Williams on notice that his conduct was unlawful.

                                           3
           Case: 4:18-cv-00017-JMV Doc #: 78 Filed: 07/13/20 4 of 10 PageID #: 430




                  ….

Doc. #38.

    III.      Analysis of Constitutional Violations Against Official Capacity Defendants4 and
              Defendant Roseman, Individually.

                                                     A. The Law

           In the Fifth Circuit, a municipality is not liable where there has been no finding that its

employee committed a constitutional violation. See Alpha v. Hooper, 440 F.3d 670, 672 (5th Cir.

2006) (upholding summary judgment for the defendant county because the defendant officer, who

shot and killed the plaintiff, did not use excessive force); Malbrough v. Stelly, No. 19-30269, 2020

WL 2507355, at *7 n. 15 (5th Cir. May 14, 2020) (“[B]ecause Malbrough failed to establish a

constitutional violation, the city and the sheriff are not liable under Monell. A municipality cannot

be held liable when its employee did not violate the Constitution.”); see also Mace v. City of

Palestine, 333 F.3d 621, 625 (5th Cir. 2003); Thomas v. Murray, 251 F.3d 156 (5th Cir. 2001)

(holding that, because defendant police officer did not use excessive force or unlawfully detain the

plaintiff, the defendant county was entitled to summary judgment); see also Rios v. City of Del

Rio, Tex., 444 F.3d 417, 426 n. 11 (5th Cir. 2006) (citing Collins v. City of Harker Heights, 503

U.S. 115, 112 S.Ct. 1061, 117 L.Ed.2d 261 (1992) (municipality is only liable if it had a policy or

custom, including failing to train its employees, and that policy, custom or failure to train caused



4
  Claims against officers in their official capacity are essentially duplicates of the claims against the governmental
entity. Estate of Manus v. Webster Cty., Miss., No. 1:11-CV-00149-SA-DAS, 2014 WL 1285946, at *2 (N.D. Miss.
Mar. 31, 2014), rev'd in part on reconsideration on other grounds, No. 1:11-CV-00149-SA-DAS, 2014 WL 2207851
(N.D. Miss. May 28, 2014), and opinion clarified, No. 1:11-CV-00149-SA-DAS, 2014 WL 3866577 (N.D. Miss. Aug.
6, 2014) (quoting Monell v. Dep’t of Soc. Servs. of the City of New York, 436 U.S. 658, 690 n. 55, (1978)) (“Unlike
suits against officers in their personal capacities, suits brought against officers in their official capacities ‘generally
represent only another way of pleading an action against an entity of which an officer is an agent.’”); see also Castro
Romero v. Becken, 256 F.3d 349, 355 (5th Cir. 2001) (holding that district court did not err in dismissing allegations
against municipal officers in their official capacities because said allegations “duplicate claims against the respective
governmental entities themselves.”). Since Humphreys County is a named party, the official-capacity claims against
the sheriff and deputy are superfluous and properly dismissed on this basis alone.


                                                            4
        Case: 4:18-cv-00017-JMV Doc #: 78 Filed: 07/13/20 5 of 10 PageID #: 431




the constitutional violation); Carnaby v. City of Houston, No. 4:08-CV-1366, 2009 WL 7806964,

at *7 (S.D. Tex. Oct. 28, 2009) (holding that because the officer’s use of force was reasonable, and

therefore not in violation of the Fourth Amendment, it follows that the municipality is also not

liable for the use of force or its failure to properly train the officer.); City of Los Angeles v. Heller,

475 U.S. 796, 799, 106 S.Ct. 1571, 89 L.Ed.2d 806 (1986) (“If a person has suffered no

constitutional injury at the hands of the individual police officer, the fact that the departmental

regulations might have authorized the use of constitutionally excessive force is quite beside the

point.”); Darden v. City of Fort Worth, Texas, 880 F.3d 722, 733 (5th Cir.), cert. denied sub nom.

City of Fort Worth, Tex. v. Darden, 139 S. Ct. 69, 202 L. Ed. 2d 23 (2018) (“Because it held that

the officers did not violate Darden's constitutional rights, the district court likewise held that the

City could not be liable and granted the City's motion for summary judgment.”).

        Finally, as concerns a supervising officer’s liability (individually) for a constitutional

violation at the hands of his subordinate officer, “a plaintiff must show either the supervisor

personally was involved in the constitutional violation or that there is a ‘sufficient causal

connection’ between the supervisor's conduct and the constitutional violation.” Rios v. City of Del

Rio, Tex., 444 F.3d 417, 425 (5th Cir. 2006) (quoting Evett v. DETNTFF, 330 F.3d 681, 689 (5th

Cir. 2003)). As is the case where the claim is against the municipality, “[i]t is facially evident that

this test cannot be met if there is no underlying constitutional violation.” Id. (citing Breaux v. City

of Garland, 205 F.3d 150, 161 (5th Cir. 2000)).

                                           B. New Evidence

        In the instant case, the only evidence offered by plaintiff, that was not before the court

when it held that plaintiff’s constitutional rights had not been violated, are two sworn statements,

which read as follows:



                                                    5
Case: 4:18-cv-00017-JMV Doc #: 78 Filed: 07/13/20 6 of 10 PageID #: 432




                                  6
       Case: 4:18-cv-00017-JMV Doc #: 78 Filed: 07/13/20 7 of 10 PageID #: 433




Doc. #59 at 3.




Doc. #59 at 4.

                                         C. The Issue

       Viewing the evidence in the light most favorable to the non-movant—plaintiff—as the

court is required to do on motion for summary judgment, McFaul v. Valenzuela, 684 F.3d 564,

571 (5th Cir. 2012), the issue before the undersigned is whether the sworn statements undermine




                                              7
       Case: 4:18-cv-00017-JMV Doc #: 78 Filed: 07/13/20 8 of 10 PageID #: 434




the district judge’s prior conclusion that there is no genuine issue of material fact but that plaintiff

was arrested with probable cause and without the use of excessive force.

                                           D. The Holding

       Upon careful examination of the foregoing statements and the factual bases offered to

support the court’s previous findings, the undersigned finds any facts purported to be set forth in

the sworn statements simply do not undermine the court’s stated rationale for concluding that

plaintiff’s constitutional rights were not violated.

       In short, as for arrest without probable cause, the statements do not individually or

collectively, dispute the facts cited by the court to support a finding of probable cause—namely

that Deputy Williams (1) had been “informed of a 911 call from plaintiff’s family that Sharkey

was “acting out of control” and could not be calmed down; (2) observed Sharkey act in an “angry”

and “erratic” fashion on the front lawn of his mother’s residence; (3) heard Sharkey threaten his

family members; and (4) observed Sharkey repeatedly state that his mother refused to buy him

drugs.” Doc. #38 at 8.

       Similarly, as for the finding of no excessive force, the statements do not individually or

collectively dispute the findings cited by the court—namely, that:

                    At the time Williams struck Sharkey, Williams had probable cause to
            believe Sharkey had committed the crime of disturbing the peace. Additionally,
            based on Sharkey punching Williams, Williams had probable cause to believe
            Sharkey had committed simple assault on a police officer, a felony….
                    Similarly, based on Sharkey’s assault on Williams, there can be no
            serious dispute that Sharkey posed an immediate threat to officer safety.
            Finally, the undisputed evidence shows that Sharkey was actively resisting
            arrest.
                    In light of the above factors, the Court concludes there is no genuine
            issue of material fact that the force used by Williams—a single punch followed
            by attempts to restrain Sharkey—was reasonable.

Doc. #38 at 9.



                                                   8
        Case: 4:18-cv-00017-JMV Doc #: 78 Filed: 07/13/20 9 of 10 PageID #: 435




        In as much as the sworn statements do not undermine the court’s prior holding that

plaintiff’s constitutional rights were not violated, no liability, as a matter of law, may be imposed

against Humphrey’s County or any remaining defendant pursuant to 42 U.S.C.A. § 1983, in their

official or individual capacities.

        IV. Analysis of the State Law Claims

        Plaintiff’s state-law claims against the defendants herein are subject to and barred by the

protections, limitations, and immunities of the Mississippi Tort Claims Act (“MTCA”). Mississippi

law provides that “a governmental entity and its employees acting within the course and scope of their

employment shall not be liable for any claim:… [a]rising out of any act or omission of an employee of

a governmental entity engaged in the performance or execution of duties or activities relating to police

or fire protection unless the employee acted in reckless disregard of the safety and well-being of any

person not engaged in criminal activity at the time of injury[.]” See Miss. Code Ann. § 11-46-9(1)(c).

As previously found by the district judge, Deputy Williams was acting within the course and scope of

his employment as a police officer when he lawfully arrested the plaintiff, who was in fact engaged in

criminal activity—assault of a police officer—at the time of his arrest. Doc. # 38. Accordingly, these

defendants are not liable for state-law claims related to the arrest, and such claims must be dismissed

pursuant to Miss. Code Ann. § 11-46-9(1)(c).

        Further, plaintiff’s state-law claims are barred by the MTCA’s statute of limitations and notice

requirements. Mississippi law prescribes a one-year statute of limitations for actions against

governmental entities. Miss. Code Ann. § 11-46-11(3)(a). Mississippi law also requires a plaintiff to

file notice of his claim with the governmental entity at least ninety days before filing suit. Miss. Code

Ann.§ 11-46-11(1)-(2). “[F]ailure to file within the time allowed is an absolute bar to any further

proceedings under this chapter.” Miss. Code Ann. § 11-46-11(3)(b). The incident occurred on February

13, 2015, and plaintiff filed his complaint on February 9, 2018. See Doc. #1. Further, plaintiff neither


                                                   9
       Case: 4:18-cv-00017-JMV Doc #: 78 Filed: 07/13/20 10 of 10 PageID #: 436




gave appropriate notice nor filed suit within the authorized period. Therefore, plaintiff’s MTCA claims

must also be dismissed pursuant to the provisions of Miss. Code Ann. § 11-46-11.

       V.      Conclusion

       The motion of the defendants for summary judgment [46] is hereby GRANTED. Plaintiff’s

remaining claims against the defendants are DISMISSED with prejudice.

       SO ORDERED, this the 13th day of July, 2020.

                                                       /s/ Jane M. Virden
                                                       UNITED STATES MAGISTRATE JUDGE




                                                  10
